

115 HR 3723 IH: To extend the National Flood Insurance Program.
U.S. House of Representatives
2017-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3723IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2017Mr. Palazzo introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo extend the National Flood Insurance Program.
	
		1.Extension of national flood insurance program
 (a)FinancingSection 1309(a) of the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)) is amended by striking September 30, 2017 and inserting September 30, 2019.
 (b)Program expirationSection 1319 of the National Flood Insurance Act of 1968 (42 U.S.C. 4026) is amended by striking September 30, 2017 and inserting September 30, 2019. 